ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 01-373, concluding that as a matter of reciprocal discipline K. KAY SHEARIN of ELSMERE, DELAWARE, who was admitted to the bar of this State in 1980, and who thereafter was suspended from the practice of law retroactive to July 17, 2000, by Order of this Court filed March 9, 2001, and who remains suspended at this time, should be suspended from the practice of *561law for a period of three years on the basis of her suspension from practice in Delaware for conduct in violation of RPC 3.1 (non-meritorious claim), RPC 3.4(c) (knowingly disobeying an obligation under the rules of a tribunal), RPC 8.2(a) (knowingly making a false statement or making a statement with reckless disregard for its truth concerning the qualifications of a judge), and RPC 8.4(d) (conduct prejudicial to the administration of justice);
And the Disciplinary Review Board having determined that the three-year period of suspension should be retroactive to July 17, 2000;
And the Disciplinary Review Board having further-concluded that prior to reinstatement to practice respondent should be required to submit proof of her fitness to practice law as attested to by a mental health professional approved by the Office of Attorney Ethics;
And good cause appearing;
It is ORDERED that K. KAY SHEARIN is suspended from the practice of law for a period of three years and until the further Order of the Court, retroactive to July 17, 2000; and it is further
ORDERED that prior to reinstatement to practice, respondent shall submit proof of her fitness to practice law as attested to by a mental health professional approved by the Office of Attorney Ethics; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent continue to be restrained and enjoined from practicing law during the period of suspension and that respondent continue to comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.